Pleading and practice; discovery and inspection; production of documents. — Plaintiff is in the business of operating ocean-going cargo ships, and this case arose out of controversies relating to contracts with the Government consisting of construction-differential subsidy contracts and ship construction contracts. Following filing of defendant’s answer, plaintiff moved for an order directing defendant to produce certain documents in the possession of the Department of Commerce, Maritime Administration, which defendant op*793posed. The court issued the following order on October 4, 1968:
This case comes before the court on defendant’s request, filed July 30, 1968, for review, under Rule 55(a) (3), of Commissioner Evans’ order filed July 24, 1968. Upon consideration thereof, together with the response thereto, without oral argument, it is concluded that 46 C.F.R., Part 202, must be taken as requiring that documents such as that here involved be made available to the contractor in connection with the Secretarial decision whether or not to review the Board’s determination.
IT IS THEREFORE ORDERED that defendant’s said request for review be and the same is denied.
By the Court:
(Signed) WilsoN CoweN, Chief Judge.